Citation Nr: 0630715	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  01-01 365A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	David E. Boelzner, Attorney at 
Law


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from August 1952 to June 
1954.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a February 2000 
rating decision of the VA Regional Office (RO) in Detroit, 
Michigan that declined to reopen a previously denied claim of 
service connection for a low back disorder.  In a June 2002 
decision, the Board reopened the claim subsequent to which 
the case was further developed at the Board.  

By decision dated in April 2003, the Board denied entitlement 
to service connection for a low back disorder.  Thereafter, 
the veteran filed an appeal to the United States Court of 
Appeals for Veterans Claims (Court).  In November 2003, the 
veteran's representative and VA's General Counsel filed a 
joint motion to vacate the Board's April 2003 decision.  The 
Court granted the motion and remanded the case to the Board 
for readjudication.  This was done by a November 2003 Order.

The case was remanded for further development by the Board in 
February 2005.


FINDING OF FACT

Any current low back disability is not related to the 
veteran's military service.


CONCLUSION OF LAW

The veteran does not have a low back disorder that is the 
result of disease or injury incurred in or aggravated during 
service. 38 U.S.C.A. §§ 1110, 1154, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.303, 3.304 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, it should be noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was promulgated in November 2000, and has 
imposed duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b) (2005).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2005).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim of service connection for a low back 
disability has been accomplished.  As evidenced by the 
statement of the case, and the supplemental statements of the 
case, the appellant has been notified of the laws and 
regulations governing entitlement to the benefit sought, and 
informed of the ways in which the current evidence has failed 
to substantiate this claim.  These discussions also served to 
inform him of the evidence needed to substantiate the claim.

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant of what evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be obtained by VA, has been met.  38 U.S.C.A. 
§ 5103(a); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159).  In letters dated in 
February 2001, January 2004, February 2005, and June 2006, 
the RO informed the appellant of what the evidence had to 
show to substantiate the claim of service connection for a 
low back disorder, what medical and other evidence the RO 
needed from him, what information or evidence he could 
provide in support of the claim, and what evidence VA would 
try to obtain on his behalf.  Such notifications, in 
conjunction with the statements of the case, have fully 
apprised the appellant of the evidence needed to substantiate 
this claim.  He has also been advised to submit relevant 
evidence or information in his possession.  38 C.F.R. 
§ 3.159(b).  The appellant has been notified regarding the 
criteria for rating any disability or an award of an 
effective date should service connection be granted.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that VA has made the required efforts to 
assist the appellant in obtaining the evidence necessary to 
substantiate the claim of service connection for a low back 
disorder.  The case was developed at the Board and was 
remanded for further development in February 2005.  Private 
clinical records the veteran has identified have been 
requested and associated with the claims folder.  Extensive 
VA clinic notes and Social Security documentation are also of 
record.  There has been no indication from either the 
appellant or his representative that there is outstanding 
evidence that has not been considered.  The Board thus finds 
that there is no reasonable possibility that further 
assistance from VA would aid the veteran in substantiating 
the claim, and that VA does not have a duty to assist that is 
unmet with respect to this issue.  See 38 U.S.C.A. § 5103A 
(a) (2); see also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991)

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2005).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service incurrence will be presumed for certain chronic 
diseases, including arthritis, if manifest to a compensable 
degree within the year after active service. 38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.307, 3.309 (2005).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service.  38 C.F.R. 
§§ 3.303, 3.306 (2005).

If an injury or disease is alleged to have been incurred in 
or aggravated in combat, such incurrence or aggravation may 
be shown by satisfactory lay evidence, consistent with the 
circumstances, conditions, or hardships of combat, even if 
there is no official record of the incident. 38 U.S.C.A. 
§ 1154(b) (West 2002 & Supp. 2005); 38 C.F.R. § 3.304(d) 
(2005).  "Satisfactory evidence" is credible evidence. 
Collette v. Brown, 82 F.3d 389, 392 (1996).  Credible 
consistent evidence may be rebutted only by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).

Section 1154(b) allows combat veterans, in certain 
circumstances, to use lay evidence to establish the 
incurrence of a disease or injury in service.  "However, the 
provisions of section 1154(b) do not provide a substitute for 
medical-nexus evidence. . ." Clyburn v. West, 12 Vet. App. 
296, 303 (1999).  Section 1154(b) serves only to relax the 
evidentiary burden to establish incurrence of a disease or 
injury in service. Id.

The veteran's December 1951 pre-induction physical 
examination was negative for any back complaints or findings.  
The veteran entered active duty in August 1952.  In September 
1952, he was seen for complaints of back pain and related 
that he had had such symptoms for a couple of years.  It was 
reported that physical examination at that time was negative 
and that X-rays revealed a little insignificant narrowing of 
one of the interspaces.  

The veteran was admitted in November 1952 for observation of 
low back complaints.  A clinical entry dated in November 1952 
noted that he was a congenital leutic and had had back pain 
since 1950 after lifting heavy pieces of farm machinery and 
feeling a "snap" in his back.  Physical examination was 
negative on that occasion.  On orthopedic consultation in 
December 1952, a two-year history of back strain was noted.  
An X-ray was obtained that was interpreted as essentially 
negative.  Following examination, an impression of chronic, 
recurrent mild lumbosacral strain was rendered.  The examiner 
stated that the veteran also had genu recurvatum of the 
knees, and that chronic lumbosacral strain was probably 
secondary to the recurvatum deformity.  Some days prior to 
discharge from hospitalization in December 1952, the veteran 
was reported to have stated that back pain began after he had 
a spinal tap just before he came into the Army.  A treating 
physician stated that a complete physical examination was 
unremarkable.  It was felt that the veteran had no organic 
basis for his complaints and was bothered very little by 
them.  It was noted that he was "strongly reassured as to 
absence of serious disease."  A return to duty was 
recommended.  A final diagnosis of strain, chronic, mild, 
lumbosacral, was rendered that was determined to have existed 
prior to service. 

The appellant was evaluated for possible fractures of both 
ankles in June 1953.  An assessment of sprain was provided 
the following day.  It was noted at that time that the 
veteran had fallen while on patrol.  X-rays were negative and 
he was reported to be completely ambulatory some days later.  
On examination in June 1954 for discharge from service, no 
low back complaints or findings were noted.  The spine was 
evaluated as normal.  

The veteran initially submitted a claim of service connection 
for low back disability in December 1970, stating that he 
sustained back injury during combat in approximately April 
1954.  He also wrote that he was seen at a military hospital 
for injuries to his back and both legs in approximately April 
1953.  The appellant submitted a statement relating that 
while climbing a telephone pole to restore communications, 
his unit came under heavy enemy fire and that he was thrown 
to the ground after a mortar round struck the pole.  He said 
that he was hospitalized for a period of time, and continued 
to have back pain after that time.

The veteran's DD Form 214 reflects service during the Korean 
War with his most significant assignment in an artillery 
unit.  He was awarded the National Defense Medal, Korean 
Service Medal with two bronze service stars, and the United 
Nations Service Medal.  It was not recorded that he received 
any wounds as the result of enemy action.

The veteran was afforded a VA general medical examination in 
February 1971.  On musculoskeletal examination, he provided 
previously cited history of having fallen from a pole in 
Korea.  The examiner stated that no evidence of back injury 
residuals was seen, to include spasm, or malalignment.  A 
diagnosis was rendered of "back injury and strain claimed, 
no evident residuals or positive findings on this review."

In a statement received in October 1977, the veteran 
attributed back pain to a spinal tap he was given upon 
service induction.  He submitted a copy of a Western Union 
telegram that had been sent to his brother in July 1953 
advising that the veteran had been slightly injured in action 
by opposing forces in Korea in June 1953, sustaining injuries 
to both feet.  It was noted that the appellant had been 
returned to duty 11 days later.  The veteran also included 
medical records dated in 1965 and 1977 that were not 
pertinent to his back claim.

The RO wrote to the veteran in November 1977 and informed him 
that there was no evidence of a spinal tap being performed in 
service.  The letter noted that a service medical record 
indicated that he had undergone a spinal tap prior to 
service.  In a statement dated in January 1978, the veteran 
related that he was given a spinal tap in association with 
his processing for induction.  

VA treatment records dated between June 1983 and March 1988 
show that the veteran was seen for complaints of twisting his 
back in August 1984.  It was noted that he had a past history 
of back pain.  Electromyography (EMG) and nerve conduction 
velocity (NCV) testing was administered in September 1984 
that was interpreted as consistent with a mild left L-5 
radiculopathy without evidence of frank ongoing axonal 
degeneration.  

The veteran was afforded a VA examination in October 1988 and 
reported lower spine pain.  No findings related to the back 
were recorded.  VA clinical records dated between March and 
May 1990 did not reflect treatment for any back-related 
complaints.  

Treatment records from the Ingham County Department of Health 
dated between 1981 and 1983 reflect that the veteran was seen 
for back pain in October 1981 after bending over to pick up a 
box.  An assessment of lumbar myositis was recorded in 
December 1981.  A June 1983 letter from G. A. Gross, D.O., 
related that the veteran was under care at the health 
department for conditions that included myositis.  

VA treatment records dated in 1990 reflect that a chest X-ray 
in May 1990 was interpreted as showing some degenerative 
changes in the mid-thoracic spine.  The veteran was treated 
in December 1990 for a complaint of low back pain.

The appellant was afforded a VA general medical examination 
in September 1991 in conjunction with a claim for nonservice-
connected disability pension benefits.  He was shown to have 
limitation of motion of the lumbar spine for which a 
diagnosis of lumbosacral strain was provided.  An X-ray of 
the lumbosacral spine was interpreted as showing some mild to 
moderate L4-L5, and L5-S1 facet degeneration, bilaterally, 
with possible mild involvement at L3-4.

In correspondence dated in April 1994 and January 1996, the 
veteran reiterated that he had a lumbosacral spine problem 
from being forced to have a spinal tap at the time of his 
induction into service.  Included with the latter submission 
were duplicate copies of VA and private treatment records 
showing treatment for various complaints and disorders.

The RO expressly wrote to the veteran in June 1999 and asked 
him to provide information relating to treatment for his 
claimed back disability, including the names of all 
physicians.  He was advised that the RO would attempt to 
obtain any identified records on his behalf.  In 
correspondence dated in June and October 1999, the appellant 
provided a list of doctors who had treated him.  Additional 
clinical records were received in support of the claim, most 
of which were already of record.  The new evidence did not 
address the issue on appeal.

The veteran's Social Security Administration records were 
received in May 2001 showing that he was determined to be 
disabled as of February 1985 due to chronic bronchitis, heart 
spasms, a back impairment, and weakness of the lower 
extremities.  When afforded a disability examination in 
January 1991, the examiner recorded a history of intermittent 
low back discomfort since 1952.  The veteran said that he 
injured his back in 1978 when he picked up an object.  An 
assessment of low back pain was made.  The administrative law 
judge's August 1991 decision noted that the veteran claimed 
that he had injured his back while lifting an object in 1978.  

A VA examination was conducted in September 2002.  The 
examiner noted that the claims folder was reviewed.  The 
veteran gave a history of back problems prior to service.  He 
said that during basic training he began experiencing leg 
swelling and back pain and was hospitalized for seven days.  
The veteran related a history of injury to the back after 
falling off a telephone pole while serving in Korea, and 
being taken to a hospital by ambulance.  He also admitted to 
developing sharp pains in his back after lifting a weight 
after service.  

Physical examination of the back was performed.  Radiological 
study disclosed mild arthritis in the mid-thoracic area.  An 
X-ray of the lumbosacral spine was interpreted as essentially 
normal.  A diagnosis of subjective complaint of back pain in 
the lower back was rendered.  The examiner stated that the 
low back was essentially normal without any evidence of 
neurological deficiency in the lower limbs.  It was opined 
that it was not likely that the veteran's current disability 
of the low back was related to his military service.  The 
examiner commented that there was no history of any specific 
injury in service and that the veteran was 72 years old.  It 
was felt that degenerative changes in the mid-thoracic spine 
were consistent with the appellant's age.

Received in the support of the claim were VA outpatient 
clinical records dated between 2003 and 2005 and private 
records from the Ingham County Health Department showing 
treatment for disorders primarily unrelated to this appeal.  
It was indicated on a VA clinic note in March 2004 that the 
veteran received Tylenol for back pain. 

The appellant was afforded a VA examination for compensation 
purposes in August 2005.  It was reported that the claims 
folder and remand notice were reviewed.  The examiner stated 
that a September 1952 X-ray report was not seen as had been 
mentioned by the veteran in his allegations.  Prior 
background history relating to the back previously cited in 
this decision was reiterated.  Following physical 
examination, a diagnosis of essentially normal lumbosacral 
spine with mild facet arthritis at the L5-S1 level was 
provided.  It was noted that there was no evidence of 
neurological deficiency.  

The examiner further commented that that veteran's currently 
diagnosed low back disorder was not likely related to 
service.  It was noted that there was no definite history of 
injury to the back in the military, and that all his 
complaints about his back and other physical and medical 
problems appeared to be centered around his 'congenital 
syphilis'.  It was opined, however, that there was no changes 
in the spine that could be considered due to the effects of 
that disease.

Subsequently submitted on behalf of the veteran by his 
representative were duplicate copies of service medical 
records showing treatment for back complaints, as well as the 
telegram sent to the veteran's brother in 1953 advising that 
he had sustained injuries to both feet.  

In response to an October 2005 RO request for review of the 
clinical evidence submitted by the appellant's representative 
and additional comment, the VA examiner noted in November 
2005 that the requirements of the RO memorandum, the claims 
folder, and the prior VA examination report had again been 
reviewed.  The examiner provided the following conclusions:  
1) There is no evidence that clearly and unmistakably show 
that the appellant had a chronic low back disorder that 
existed prior to service.  2) I find no evidence that the 
veteran manifested 'chronic low back disorder' between 
September 1, 1952 and December 31, 1952.  3) It is less 
likely that the veteran's present low back disability is due 
to or the result of certain in-service injury as noted in 
this paragraph.  4) There is no evidence of record 
establishing a medical nexus or link between the veteran's 
present back complaints and military service.  

The examiner commented that the September 1952 X-ray report 
indicating 'insignificant narrowing of one of the 
interspaces' did not mean anything to any knowledgeable 
orthopedist, and that the copy of the Western Union telegram 
only mentioned injury to the feet.  It was added that at the 
time of the August 2005 examination, the current findings in 
the lumbar spine were quite consistent with the veteran's age 
and not connected with any injuries that might have happened 
in 1952.  The examiner stated that there would have been more 
advanced changes in the spine had there been an injury in 
1952.

The veteran asserts that he now has a low back disorder as 
the result of injury in service.  The Board finds, however, 
that the evidence on the whole does not support this 
conclusion.

The veteran's service medical records are negative for back 
injury.  He was evaluated several times in service for 
complaints of back pain that he indicated had begun prior to 
active duty in 1950.  During an admission in November 1952 
for observation of back complaints, a diagnosis of chronic 
lumbosacral strain was provided that was attributed to a 
congenital genu recurvatum deformity.  It is shown, however, 
that while the condition was determined to have pre-existed 
service, his treating physician stated just prior to 
discharge from hospitalization that physical examination was 
normal and that no organic basis could be found for the 
reported symptoms.  The Board finds, based on this evidence, 
that there is no competent clinical evidence that the veteran 
did indeed have a disorder of the low back that pre-existed 
service.  It is therefore unnecessary to address whether or 
not a disability was aggravated therein.  See 38 U.S.C.A. 
§ 1153 (West 2002 & Supp 2005); 38 C.F.R. § 3.306 (2005).  
Nor is it shown that there is any clinical evidence to 
support a finding that a superimposed injury or disease 
aggravated a congenital or developmental defect.  See 
38 38 C.F.R. § 3.303(c) (2005).  

The Board observes that the appellant was treated for 
bilateral ankle sprain after falling on patrol in June 1953, 
but no back injury was reported at that time, nor were the 
ankles implicated in any subsequent low back symptomatology.  

The record is silent for any low back complaints until 1970 
when the veteran first filed a claim for such.  The ensuing 
VA examination in February 1971 found no evidence of any 
residuals of a back disorder, and subsequent VA and private 
treatment records, as well as Social Security medical 
documentation showed only occasional complaints of back pain.  
Although back injury in service was reported by way of 
history when the appellant was examined, none of the clinical 
data relates back symptoms to the veteran's military service.  
The Board notes that upon examination in January 1991 for 
Social Security disability purposes, the examiner recorded a 
history of back pain from 1952 without further comment.  It 
is well established, however, that a bare transcription of 
lay history, unenhanced by additional comment by the 
transcriber, does not become competent medical evidence 
merely because the transcriber is a medical professional. See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

The record reflects that confirmed diagnoses of a back 
disorder were not clinically demonstrated until the early 
1980s, to include lumbar myositis in 1981, followed by mild 
left L-5 radiculopathy in 1984 and degenerative changes of 
the thoracic spine, etc., in subsequent years.  The Board 
points out, however, that the medical evidence does not 
establish a relationship to service or reflect that arthritis 
was manifested within a year of separation.  Therefore, the 
degenerative changes of the back diagnosed many years after 
discharge from active duty may not be presumed to have been 
incurred in service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).  Moreover, the post-service clinical 
records clearly show that the veteran reported back trauma on 
several occasions in years subsequent to service.

The veteran has consistently maintained that he was given a 
spinal tap as part of his induction processing in 1952, and 
believes that this resulted in continuing back pain.  
However, the service medical records reflect that he stated 
while hospitalized in December 1952 that he underwent a 
spinal tap just before he entered active duty.  There is no 
evidence in the service medical records that he was 
administered a spinal tap during active duty, nor has any 
physician opined that there is any relationship between 
current back disability and the claimed spinal tap.  

The Board points out that following review of the clinical 
record on VA examinations in September 2002, and in August 
and November 2005, the examiner stated that it was not likely 
that the veteran's current low back disability was due to or 
the result of in-service injury, and that there is no 
evidence of record establishing a medical nexus or link 
between the veteran's back complaints and military service.  
As indicated above, no other physician or other medical 
report has presented a connection or has alluded to any 
relationship between service and a low back disorder.  The 
comprehensive medical reports and well-supported opinion of 
the VA physician clearly provide a basis for concluding that 
any current low back disability is unrelated to service.  
These opinions are not contradicted by any other available 
medical evidence in the record.  

It is the province of trained health care providers to enter 
conclusions that require medical expertise such as opinions 
as to diagnosis and causation. Jones v. Brown, 7 Vet. App. 
134, 137 (1994).  The record contains no competent medical 
evidence linking any current low back disorder to service.  
While the veteran is capable of presenting lay evidence 
regarding the symptoms he experienced in service and 
thereafter, the only evidence of record supportive of his 
claim consists of his own statements.  As a layperson without 
medical training and expertise, he is not competent to 
provide a medical opinion as to causation in this matter. See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Although he may well 
believe that he now has a low back disorder of service onset, 
he cannot support the claim based on his assertions alone.  
Under the circumstances, the Board thus finds that a low back 
disorder may not be directly or presumptively attributed to 
active military service.  See 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131; 38 C.F.R. §§ 3.307, 3.309. 

In adjudicating this claim, the Board has considered 38 
U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) that provides for 
proof of a claim for combat veterans under certain conditions 
by satisfactory lay or other evidence.  See Collette, supra.  
In this case, however, even assuming arguendo that the 
veteran did indeed participate in combat, no competent 
current nexus exists between present disability and events in 
service.  The Court has held that 38 U.S.C.A. § 1154(b) does 
not alter the fundamental requirement of a medical nexus to 
service or diagnosis of a current disability.  See Clyburn, 
supra; Libertine v. Brown, 9 Vet. App. 521, 524 (1996).  
Consequently, no basis for service connection for a low back 
disorder is demonstrated in this regard.  

The Board has also considered the doctrine of reasonable 
doubt, but finds that the record does not provide an 
approximate balance of negative and positive evidence on the 
merits.  Therefore, a reasonable basis for granting service 
connection for a low back disability is not demonstrated and 
the benefit-of-the-doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2005), 38 C.F.R. 
§ 3.102 (2005); see also Ortiz v. Principi, 274 F.3d 1361 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 
(1990). 


ORDER

Service connection for a low back disorder is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


